         Case 1:20-cv-00937-AWI-JLT Document 18 Filed 03/08/21 Page 1 of 2


1
2
3
4
5
6
7
8                                UNITED STATES DISTRICT COURT
9                                 EASTERN DISTRICT OF CALIFORNIA
10
11   MATTHEW MCCALEB,                                        Case No.: 1:20-CV-0937-AWI - JLT
12                  Plaintiff,                               ORDER AFTER MID-DISCOVERY STATUS
                                                             CONFERENCE
13          v.
14   BLACK & DECKER (U.S.), INC., et al.,
15                  Defendants.
16
17          The Court held a mid-discovery status conference (Doc. 16). At the conference, the parties
18   discussed information missing from the plaintiff’s initial disclosures. At the hearing, the Court
19   ORDERED the plaintiff to produce the missing information no later than March 12, 2021. In the
20   meanwhile, the plaintiff has produced a supplement to his disclosures. (Doc. 17) The Court notes
21   that the contact information for Cheyenne Wallace is still missing and the name and contact
22   information for Ms. Wallace’s father—who the Court was told was the owner of the saw at issue—
23   has not been provided. Id. at 3. Finally, though the disclosure identifies clinics, hospitals and the
24   like, it fails to name even one treating doctor.1 Id. All of the missing information SHALL be
25   provided by March. The plaintiff is advised that he SHALL cooperate with discovery or he will face
26
27   1
       The supplement indicates that records were being produced along with the disclosure. Those were
28   not filed with the Court. It may be that the records plainly identify the names and contact
     information for the treating medical providers. If they do not, plaintiff SHALL provide this
     information by March 12, 2021.
                                                         1
        Case 1:20-cv-00937-AWI-JLT Document 18 Filed 03/08/21 Page 2 of 2


1    involuntary dismissal of his action either due to the failure to comply with the Court’s orders or due

2    to discovery motions.

3
4    IT IS SO ORDERED.

5       Dated:     March 8, 2021                               /s/ Jennifer L. Thurston
6                                                      UNITED STATES MAGISTRATE JUDGE

7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                        2
